                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION

DE’ANTE J. SMITH,

      Plaintiff,

v.                                                Case No. 5:18cv192-TKW-HTC

A. WESTER, et al.,

     Defendants.
______________________/

                                      ORDER

      This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 52) and Plaintiff’s objections (Doc. 53). The Court has

reviewed the issues raised in the objections de novo as required by 28 U.S.C.

§636(b)(1) and Fed. R. Civ. P. 72(b)(3).

      The Court finds that Plaintiff’s objection to the magistrate judge’s finding that

Officer Johnson administered the chemical agent (Doc. 52, at 18) is well taken

because the record conclusively establishes that it was Officer Wester, not Officer

Johnson, who administered the chemical agent at the direction of Captain Wester

while Officer Johnson operated the camera. See Docs. 42-2 (declaration of Captain

Wester), 42-7 (use of force report), 42-9 (video I-1). However, this factual error

does not undermine the magistrate judge’s legal conclusion that the administration
of the chemical agent was not an Eighth Amendment violation under the

circumstances.

       The Court finds no merit in any of the other objections raised by Plaintiff, and

based on the Court’s de novo review, the Court agrees with the magistrate judge’s

determination that Defendants are entitled to summary judgment on all the claims

raised by Plaintiff. Accordingly, it is

       ORDERED that:

       1.    The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order, except as stated above.

       2.    Defendants’ Motion for Summary Judgment (Doc. 42) is GRANTED.

       3.    The clerk shall enter judgment in favor of Defendants and close this

case file.

       DONE and ORDERED this 6th day of April, 2020.

                                  T. Kent Wetherell, II
                                 T. KENT WETHERELL, II
                                 UNITED STATES DISTRICT JUDGE




                                           2
